IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60321
                         Summary Calendar



SAM BOWERS; KATIE RENE PERRONE; MICHELLE O’HARA; JEFF
REXROAD; SHAWN RICHARD O’HARA,

                                         Plaintiffs-Appellants,

versus

MIKE MOORE; STATE OF MISSISSIPPI, c/o Mike Moore,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:00-CV-54-PG
                       --------------------
                         February 6, 2002
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Sam Bowers, Michelle O’Hara, Jeff Rexroad, and Shawn Richard

O’Hara (“Appellants”) appeal the district court’s dismissal

without prejudice of their 42 U.S.C. § 1983 complaint.    The

complaint was dismissed because 1) it was a mixed petition; 2)

service of process was untimely; and 3) service of process by

certified mail was insufficient.

     Appellants challenge only the finding that service of

process by certified mail was insufficient.   However, Appellants

have failed to brief the relevant issue, as they has provided

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60321
                               -2-

neither argument nor authorities to show that the district court

erred in dismissing their suit.   See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993); Fed. R. App. P. 28(a)(9).       Accordingly,

this appeal is dismissed as frivolous.   5TH CIR. R. 42.2.

Appellants have also filed a reply brief in which they moved this

court to strike the brief filed by the Appellees.    That motion to

strike is DENIED.

     APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.    MOTION TO

STRIKE APPELLEES’ BRIEF DENIED.